UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ALEXANDRA JORDAN LOCKWOOD, )
)

Plaintiff, )

)

v. ) Civil Action No. l7-l344 (UNA)

)

FAMILY, et al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and her pro se civil complaint. The application will be granted, and the complaint will be

dismissed without prejudice.

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.
Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the Court’s jurisdiction
depends, a short and plain statement of the claims showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of
the minimum standard of Rule 8 is to give fair notice to the defendants of the claim being
asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. l977).

The Court has reviewed the plaintiffs complaint and finds that it fails to meet the
stande set forth in Rule 8(a). The plaintiff manages to name 27 defendants in this action, yet
fails to articulate a viable claim against any one of them. Absent a statement of cognizable
claims showing the plaintiffs entitlement to the relief she demands, the complaint must be

dismissed. An Order consistent with this Memorandum Opinion is issued separately.

/" f@\
DATE; Julyll, 2017 /M

United Stayz(District Judge